Citation Nr: 0914182	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for tinnitus.  


FINDING OF FACT

The appellant's current tinnitus has not been present since 
service and is not related to service, to include combat 
noise exposure.


CONCLUSION OF LAW

The appellant's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for tinnitus.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions, except the disability rating and effective date 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A March 2006 letter satisfied the rating 
and effective date requirements.  See id.  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided three months to respond with additional argument 
and evidence and the claim was readjudicated and a statement 
of the case (SOC) was provided to the appellant in June 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his tinnitus can be directly attributed 
to service.  Further examination or opinion is not needed on 
the claim because, at a minimum, the preponderance of the 
competent evidence is that the tinnitus may not be associated 
with the appellant's military service.  This is discussed in 
more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that he has had tinnitus since he was 
in combat in Vietnam.  The appellant's argument is one of 
continuity of symptomatology.  The Board acknowledges that 
the appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The appellant's service treatment records do not comport with 
his statements.  There are no references to tinnitus at 
entrance or in his regular treatment records.  The appellant 
was provided a separation from service physical examination 
in December 1971, following his return from Vietnam.  The 
appellant was noted to have high frequency hearing loss in 
the left ear.  No other ear abnormality was noted.  The 
appellant filed a claim for VA benefits that month and 
received a February 1972 VA examination in connection with 
that claim.  As in December 1971, hearing loss of the left 
ear was noted, without complaint of any other ear 
abnormality.  The Board notes that the appellant was seen for 
a general medical examination before the audiology 
examination and neither report indicates tinnitus complaints.

The absence of tinnitus complaints weighs heavily against the 
appellant's statements.  The appellant could have experienced 
tinnitus without acquiring a disability during service.  The 
transient experience of tinnitus does not make for a chronic 
disability.  Critically, the appellant's ears and hearing 
ability were examined, with specific complaints and a 
specific abnormality noted.  While the Board does not doubt 
the appellant's sincerity, the passage of time renders 
contemporaneous evidence far more credible.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board finds that the appellant's account of 
tinnitus continuous since separation is incredible.  This 
does not, in itself, end the claim.

In order to establish service connection for the claimed 
disorder where continuity of symptomatology is not 
established, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant reported tinnitus at an August 2005 VA 
examination.  The examiner diagnosed him with the disorder at 
that time.  Current disability is well established.  The 
Board turns to inservice incurrence.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The appellant's DD 214 reflects service in Vietnam and the 
Combat Action Ribbon.  Noise exposure is consistent with the 
conditions of combat.  The appellant's statements are enough 
to establish noise exposure during service.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  

In this case, for the reasons discussed below, such competent 
medical nexus evidence is lacking.  The appellant was sent 
for an August 2005 VA examination, and the examiner was asked 
to provide a medical opinion as to whether the appellant's 
tinnitus was at least as likely as not related to service, 
given the appellant's combat background.  The examiner 
described the appellant's post service employment and noise 
exposure from work as a car mechanic, for the Post Office and 
woodworking with hand tools and no ear protection.  The 
examiner indicated that such a relationship was not at least 
as likely as not.  The examiner found that the absence of 
contemporaneous complaints at separation rendered such an 
opinion speculative at best.  

The appellant had argued that the examiner relied on a March 
2005 audiology treatment note that was incorrect in its 
content.  The March 2005 note specifically states that the 
appellant did not have tinnitus at the time.  The appellant 
argued in his Form 9 that he answered no to having tinnitus 
because the audiologist asked whether he had ringing in his 
ears and he experiences tinnitus as more of a sound like 
crickets.  The Board and the August 2005 VA examiner did not, 
however, rely on this March 2005 audiology note alone to 
discount his contentions.  Instead, the 1971 and 1972 reports 
and his service treatment records show no complaints of 
tinnitus despite specific and repeated ear and hearing acuity 
examinations.  These records defeat the appellant's claim, 
not the March 2005 audiology note.  In sum, the Board finds 
that the medical evidence is against a nexus to service.  The 
claim must be denied.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


